                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF WISCONSIN
________________________________________________________________________

ESTATE OF JAMES FRANKLIN PERRY,

              Plaintiff,

v.                                                                      Case No. 12-C-0664

CHERYL WENZEL, et al.,

              Defendants.


                 STIPULATION FOR DISMISSAL WITH PREJUDICE


       The undersigned counsel for plaintiff, Estate of James Franklin Perry, and defendants,

Richard Lopez, Frank Salinsky, Margarita Diaz-Berg, Alexander C. Ayala, Froilan Santiago,

Karl Robbins, Crystal Jacks, Corey Kroes, Rick Bungert, Luke Lee, and Jacob Ivy, hereby

stipulate that all claims raised by plaintiff in the above-captioned matter may be dismissed,

upon their merits, and with prejudice, consistent with their settlement agreement, but without

additional costs to any party.

                                           JUDGE LANG & KATERS, LLC



Dated: 6/21/2019_                          s/Christopher P. Katers______________
                                           ATTORNEY CHRISTOPHER P. KATERS
                                           State Bar No. 1067557
                                           Attorney for Plaintiff




         Case 2:12-cv-00664-JPS Filed 06/21/19 Page 1 of 2 Document 363
Dated: 6/21/2019_______                      GRANT F. LANGLEY
                                             City Attorney


                                             s/Susan E. Lappen_____________
                                             SUSAN E. LAPPEN
                                             Assistant City Attorney
P.O. ADDRESS:                                State Bar No. 01003567
800 City Hall                                Attorney for Defendants
200 East Wells Street
Milwaukee, WI 53202
Telephone: 414-286-2601
Fax: 414-286-8550
Email: slappe@milwaukee.gov
1032-2012-1529.001/258144




                                         2

           Case 2:12-cv-00664-JPS Filed 06/21/19 Page 2 of 2 Document 363
